           Case 1:20-cv-00681-RP Document 7 Filed 09/23/20 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

NIKOLAS BRITTON,                                 §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §                  1:20-CV-681-RP
                                                 §
THE PRESIDENT OF THE UNITED                      §
STATES, et al.,                                  §
                                                 §
               Defendants.                       §

                                     FINAL JUDGMENT

       On September 23, 2020, the Court adopted United States Magistrate Judge Andrew W.

Austin’s report and recommendation. (R. & R., Dkt. 4). The Court dismissed Britton’s lawsuit

without prejudice.

       As nothing remains to resolve, the Court renders final judgment pursuant to Federal Rule of

Civil Procedure 58.

       IT IS ORDERED that each party bear its own costs.

       IT IS FURTHER ORDERED that the case is CLOSED.

       SIGNED on September 23, 2020.


                                             _____________________________________
                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE
